Joint Filer Information Name of Joint Filer: HM3/GP Partners, L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund III, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HM3/GP PARTNERS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: HM3 Coinvestors, L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund III, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HM3 COINVESTORS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: Hicks, Muse GP Partners III, L.P. Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund III, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: HICKS, MUSE GP PARTNERS III, L.P. By: Hicks, Muse Fund III Incorporated, its general partner By: /s/ William G. Neisel William G. Neisel Treasurer Joint Filer Information Name of Joint Filer: Hicks, Muse Fund III Incorporated Address of Joint Filer: c/o Hicks, Muse, Tate & Furst Incorporated 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Designated Filer: Hicks, Muse, Tate & Furst Equity Fund III, L.P. Date of Event Requiring Statement: July 30, 2013 Issuer Name and Ticker Symbol: LIN Media LLC (NYSE: LIN) Signature: Hicks, Muse Fund III Incorporated By: /s/ William G. Neisel William G. Neisel Treasurer
